


Exhibit 10.12
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
This Non-Competition and Non-Solicitation Agreement (the “Agreement”) is entered
into this 22 day of December 2010 by and between DALSA Corporation, a Canadian
corporation (the “Company”), Teledyne Technologies Incorporated (“Teledyne”) and
Wajid Ali (“Executive”).
RECITALS
WHEREAS, the Company and its affiliates carry on the business of designing,
developing, manufacturing, marketing and selling digital imaging products and
solutions, image sensors, X-ray sensors, digital cameras, image processors,
machine vision and image processing products and services as well as
semiconductor products and services, Microelectomechanical Systems (MEMS)
products and services, and related products and services (the “Business”);
WHEREAS, pursuant to an arrangement agreement between Teledyne and the Company
dated December , 2010 (the “Arrangement Agreement”), Teledyne intends to
acquire, directly or indirectly, all of the issued and outstanding shares of the
Company;
WHEREAS Executive is currently Chief Financial Officer of the Company, having
commenced employment with the Company on or about May 14, 2007;
WHEREAS, Executive is also a shareholder in the Company;
WHEREAS, as a condition of the Arrangement Agreement, and to preserve the value
of the Business after the closing of the Arrangement Agreement, Executive has
agreed to enter into this Agreement;
WHEREAS, Executive has developed substantial expertise and experience in the
Business and has had access to proprietary and confidential business and/or
technical information relating to the Business;
WHEREAS, Executive desires to enter into this Agreement and provide certain
covenants to the Company and Teledyne and to protect the value of the Business
to the Company and Teledyne, including goodwill, which will inure to and benefit
Teledyne upon consummation of the Arrangement Agreement;
WHEREAS, Teledyne would not have entered into the Arrangement Agreement without
Executive entering into this Agreement; and
AND WHEREAS, the consummation of the Arrangement Agreement is conditioned on the
execution of and continued effectiveness of this Agreement;
NOW THEREFORE Executive, the Company and Teledyne agree as follows:


AGREEMENT
1.
Definitions

(a)
“Closing Date” shall have the meaning ascribed thereto in the Arrangement
Agreement;

(b)
“Competitive Business” means any Person engaged in competition with the Company
or any of its affiliates in respect of the Business;

(c)
“Customers” means customers of the Company or any of its affiliates;





--------------------------------------------------------------------------------




(d)
“Person” means any individual, firm, corporation, unlimited liability company,
partnership, limited liability partnership, joint venture, trust, unincorporated
association, unincorporated syndicate, any governmental authority and any other
legal or business entity;

(e)
“Restricted Area” means (i) the United States of America, Canada, Mexico,
Netherlands, Germany, France, United Kingdom and Japan and (ii) any other
country into which the Company sold products or services in the two (2) year
period immediately preceding the date upon which the Executive's employment with
the Company terminated; and

(f)
“Restricted Period” means the period commencing on the Closing Date and ending
on the date that is eighteen (18) months after the effective date of the
termination of Executive's employment with the Company (for any reason, whether
by Executive or the Company, with or without just cause).

2.
This Agreement Conditional. Executive, the Company and Teledyne agree that this
Agreement shall be deemed not to have come into force and effect, and Executive,
the Company, and Teledyne shall have no liability or obligations under this
Agreement, if the Arrangement Agreement terminates prior to the consummation of
the transactions contemplated by the Arrangement Agreement.

3.
Non-Competition. Executive covenants and agrees with the Company and Teledyne
that during the Restricted Period, he shall not, directly or indirectly, except
on behalf of the Company or its affiliates, either individually or in
partnership or jointly or in conjunction with any Person as employee, principal,
agent, shareholder (other than as a holder of not more than five percent (5%) of
the total stock of a publicly-traded company) or in any other capacity or manner
whatsoever, carry on, be engaged with, or lend his name to any Competitive
Business in the following geographic area:

(a)
During Executive's employment with the Company, anywhere in the world; and

(b)
After the effective date of the termination of Executive's employment with the
Company, anywhere in the Restricted Area.

4.
Non-Solicitation of Employees and Consultants. Executive further covenants and
agrees with the Company and Teledyne that during the Restricted Period, he shall
not directly or indirectly, either individually or in partnership or jointly or
in conjunction with any Person, whether as employee, principal, agent or in any
other capacity or manner whatsoever, solicit the employment or services of
employees employed with or consultants engaged by the Company or any of its
affiliates.

5.
Non-Solicitation of Customers. Executive further covenants and agrees with the
Company and Teledyne that during the Restricted Period, he shall not, except on
behalf of the Company or any of its affiliates, directly or indirectly, either
individually or in partnership or jointly or in conjunction with any Person,
whether as employee, principal, agent or in any other capacity or manner
whatsoever, solicit the business of Customers on behalf of any Competitive
Business or assist any Person to contact or solicit the business of Customers on
behalf of any Competitive Business.

6.
Restrictions Reasonable. Executive hereby agrees that all of the restrictions in
this Agreement are reasonable and Executive acknowledges that Teledyne would not
have entered into the Arrangement Agreement unless Executive had provided the
covenants in this Agreement. Executive further acknowledges and agrees that:

(a)
the goodwill associated with the Business, Customers and employees of the
Company and its affiliates is an integral component of the value of the Company
to Teledyne;

(b)
the covenants set forth herein are necessary to preserve the value of the
Business of the Company for the Company and Teledyne following the Closing Date;
and

(c)
the limitations of time, geography and scope of the Business agreed to in this
Agreement are reasonable because, among other things:

(i)
Executive has received significant consideration for his shares in the Company
and will be receiving significant consideration under the Company's Change of
Control policy following the Closing Date, and Executive acknowledges that it
would be unfair





--------------------------------------------------------------------------------




for him after having received this consideration, to directly or indirectly
compete against the Company or any of its affiliates during the Restricted
Period;
(ii)
the Company and its affiliates are engaged in a highly-technical and highly
competitive business that is particularly vulnerable to unfair competition;

(iii)
Executive has unique and important relationships with the Customers of the
Company; and

(iv)
Executive was and is a fiduciary of the Company and of its affiliates.

7.
Injunctive Relief. Executive acknowledges that his covenants in this Agreement
are critical to the ongoing success of the Company and its affiliates following
the Closing Date. As such, Executive agrees that in the event of an actual or
threatened breach by him of any of the covenants in this Agreement, Teledyne and
the Company will suffer irreparable harm and shall be entitled to an interim
and/or permanent injunction against Executive restraining such actual or
threatened breach. In addition to this interim and/or permanent injunctive
relief, Teledyne and the Company shall also be entitled to pursue damages and
any and all other remedies available to them at law or in equity.

8.
Other Provisions

(a)
Independent Legal Advice. Executive acknowledges having obtained independent
legal advice regarding this Agreement. Executive hereby represents that he
raised any issues or concerns about the reasonableness of this Agreement with
his legal advisor and with Teledyne, and that any such concerns have been
addressed and resolved to his satisfaction. As such, Executive states that he is
fully prepared and willing to sign and strictly abide by this Agreement, and
that the restrictive covenants contained herein are reasonable, clear and
legally enforceable.

(b)
Assignment and Successors. This Agreement is personal to Executive and shall
not, without the prior written consent of Teledyne and the Company, be
assignable by Executive. This Agreement shall inure to the benefit of and be
binding upon Teledyne and the Company and is assignable by Teledyne and the
Company to their respective successors and assigns and any such successors or
assignees shall be deemed substituted for Teledyne and the Company as applicable
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any Person which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the stock of Teledyne or the Company as applicable or all or substantially all
of the assets of Teledyne or the Company as applicable, or to which Teledyne or
the Company (as applicable) assigns this Agreement by operation of law or
otherwise.

(c)
Modification. This Agreement may not be amended or modified without the consent
of Executive and both the Chairman of the Board of Directors of the Company or
his or her designate and Executive Vice President and General Counsel of
Teledyne or his or her designate.

(d)
Severability. If any provision or portion of this Agreement is declared by a
court of competent jurisdiction to be invalid or unenforceable, such provision
or portion shall be deemed severed from this Agreement to the minimum extent
possible, and the remainder of this Agreement shall remain in full force and
effect. Further, Executive, the Company and Teledyne agree that each provision
and paragraph of this Agreement is a separate and distinct covenant and
severable from all other separate and distinct covenants.

(e)
Entire Agreement. This Agreement constitutes and contains the entire agreement
and final understanding of Executive, the Company and Teledyne concerning the
subject matter of this Agreement. It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise (including, without
restriction, any summary of terms of employment provided to Executive), whether
written or oral, concerning the subject matter hereof.





--------------------------------------------------------------------------------




(f)
Governing Law. This Agreement shall be deemed to have been executed and
delivered within the Province of Ontario, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the Province of Ontario without regard to principles of
conflict of laws.

(g)
Headings. The section and paragraph headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(h)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute the same
instrument.

(i)
Waiver of Rights. No delay or omission by Executive, the Company or Teledyne in
exercising any right under this Agreement will operate as a waiver of that or
any other right. A waiver or consent given by a party on any one occasion is
effective only in that instance and will not be construed as a bar to or waiver
of any right on any other occasion. No waiver shall be binding unless in writing
and signed by the party waiving the alleged breach.

(j)
Construction. Each of Executive, the Company and Teledyne has cooperated in the
drafting and preparation of this Agreement and had independent legal advice.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that that party was the drafter, and
the legal doctrine of contra proferentem shall not be applied in the
construction of this Agreement. The headings of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(k)
Survival. Executive's obligations pursuant to this Agreement shall survive the
termination of this Agreement and Executive's employment.

(l)
Proper Forum. In the event of any breach by Executive of any covenant in this
Agreement, the Company and Teledyne may commence injunctive or other proceedings
against Executive in any jurisdiction in which or in respect of which Executive
committed a breach of this Agreement or in which or in respect of which Teledyne
or the Company did suffer or could suffer damage as a result of such breach.



In witness whereof, Executive, the Company and Teledyne, intending to be legally
bound, have executed this Agreement as of the date first above written.
/s/ Wajid Ali
Wajid Ali
Notice Address:
26 Monarch Wood Drive
Kitchener ON N2P 2Y8


DALSA Corporation


By: /s/ Dr. Savvas Chamberlain
Printed Name: Dr. Savvas Chamberlain,
Chairman


Teledyne Technologies Incorporated


By: Dr. Robert Mehrabian.
Printed Name: Dr. Robert Mehrabian,
Chairman, President and CEO


